DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 6-9, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2013/0099581), in view of Kajouke et al. (US 6,154,381).
Regarding claim 1, Zhou discloses a system [Fig. 8] for supplying power to an electronic device [804, par 0060] from a single DC power source [800], comprising: a plurality of input power interfaces [plurality of input ports 808, see Fig. 8], wherein the DC power source is connected to one of the input power interfaces [see Fig. 8]; a plurality of power adapters [802] connected to the input power interfaces [see Fig. 8]; and at least one power bus connected to the power adapters [404].  
Zhou does not disclose a plurality of similar wherein the DC power source is connected to the plurality of input power interfaces
Kajouke teaches a power system [Fig. 3] which includes a DC power source [11] is connected to the plurality of similar input power modules [24,1-24-N] of voltage converter [24, see Fig. 3, col. 3, lines 15-26].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Kajouke into that of Zhou in order to increase the reliability in the power system may provide for situations in which one of the input power sources or one of the plurality of converters fail.
Regarding claim 2, the combination of Zhou and Kajouke discloses wherein the power source is selected from the group consisting of a solar panel [800, par 0059 of Zhou], a turbine, a vehicle power system, an energy storage element [11 @ Fig. 1, Kajouke], an AC/DC power supply, a DC grid connection, and a DC generator.  
Regarding claim 6, Zhou further discloses comprising at least one accumulator connected to the at least one power bus [battery [812, 814], and utraCAP [816] coupled to power bus 404 via bidirectional converters [819, 820 and 822, see Fig. 8].  
Regarding claim 7, Zhou further discloses, wherein the at least one accumulator is a battery [see Fig. 8, battery1, battery 2].  
Regarding claim 8, Zhou further discloses comprising at least one output power interface [806], wherein each output power interface is connected to the power bus [404, see Fig. 8].  
Regarding claim 9, Zhou further discloses further comprising at least one output power adapter [811], wherein each output power adapter is connected to the power bus and an output power interface [810, see Fig. 8].
Regarding claim 11, Zhou discloses further comprising a plurality of different input power interfaces wherein each of the different input power interfaces is connected to the power bus [plurality of different input power ports 808 coupled to power bus 404 via converters 802, see Fig. 8].  
Regarding claim 12, Zhou discloses further comprising a plurality of different input power interfaces wherein each of the different input power interfaces is connected to a power adapter [plurality of different input power ports 808 coupled to power bus 404 via converters 802, see Fig. 8].  
Regarding claim 13, Zhou discloses a device [Fig. 8] capable of being powered by a DC power source [800], comprising: a plurality of different input power interfaces [power ports 808, see Fig. 8], wherein the DC power source is connected to one of the plurality of input power interfaces [solar 800 coupled to a input power port 808]; one of a 
Zhou fails to teach a plurality of similar input power interfaces, wherein the DC power source is connected to the plurality of input power interfaces; a plurality of power adapters connected to the input power interfaces.
Kajouke teaches a power system [Fig. 3] which includes a DC power source [11] is connected to the plurality of similar input power modules [24,1-24-N] of a voltage converter [24], a common bus coupled to plurality of output power of the modules [24,1-24-N] of the voltage converter [24 see Fig. 3, col. 3, lines 15-26].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Kajouke into that of Zhou in order to increase the reliability in the power system may provide for situations in which one of the input power sources or one of the plurality of converters fail.
Regarding claim 14, the combination of Zhou and Kajouke discloses wherein the power source is selected from the group consisting of a solar panel [800, par 0059 of Zhou], a turbine, a vehicle power system, an energy storage element [11 @ Fig. 1, Kajouke], an AC/DC power supply, a DC grid connection, and a DC generator.  
Regarding claim 15, Zhou discloses a system [Fig. 8] for supplying power to an electronic device [804, par 0060] from a DC power source [800], comprising: a power adapter [802] is connected to the DC source; 4a plurality of similar power adapters [802], wherein each power adapter is connected to a different input power interface [see Fig. 8]; and at least one power bus [404] connected to the power adapters [see Fig. 8].  

Kajouke teaches a power system [Fig. 3] which includes a DC power source [11] is connected to the plurality of similar input power modules [24,1-24-N] of a voltage converter [24], a common bus coupled to plurality of output power of the modules [24,1-24-N] of the voltage converter [24 see Fig. 3, col. 3, lines 15-26].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Kajouke into that of Zhou in order to increase the reliability in the power system may provide for situations in which one of the input power sources of the plurality of converters fail.
Regarding claim 16, the combination of Zhou and Kajouke discloses wherein the power source is selected from the group consisting of a solar panel [800, par 0059 of Zhou], a turbine, a vehicle power system, an energy storage element [11 @ Fig. 1, Kajouke], an AC/DC power supply, a DC grid connection, and a DC generator.  
Regarding claim 17, Zhou discloses a device [Fig. 8] capable of being powered by a DC power source [800], the device comprising: a power adapter [802] is connected to the DC source; a plurality of similar power adapters [802], wherein each power adapter is connected to a different input power interface [808, see Fig. 8]; and at least one power bus [404] connected to the power adapters [see Fig. 8].  
Zhou fails to teach a plurality of similar input power interfaces connected to the DC power source.
Kajouke teaches a power system [Fig. 3] which includes a DC power source [11] is connected to the plurality of similar input power modules [24,1-24-N] of a voltage 
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Kajouke into that of Zhou in order to increase the reliability in the power system may provide for situations in which one of the input power sources of the plurality of converters fail.
Regarding claim 18, the combination of Zhou and Kajouke discloses wherein the power source is selected from the group consisting of a solar panel [800, par 0059 of Zhou], a turbine, a vehicle power system, an energy storage element [11 @ Fig. 1, Kajouke], an AC/DC power supply, a DC grid connection, and a DC generator.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Kajouke, in view of Carralero (US 2012/0119586).
Regarding claim 3,the combination of Zhou and Kajouke discloses all limitations of claim 1 above but does not explicitly discloses a plurality of power adapter mounting bays, wherein each of the power adapters is connected to a corresponding power adapter mounting bay.  
Carralero teaches a DC interface 100 including a controller 102 and a plurality of DC-DC converter modules 110A-110N, wherein each of the DC-DC converter modules coupled to a corresponding power adapter mounting bay 114A-114N [see Figs. 1, 2].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Carralero into . 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Zhou and Kajouke, in view of Siri (US 6,281,485).
Regarding claim 4, the combination of Zhou and Kajouke discloses all limitations of claim 1 above but does not explicitly disclose wherein at least one of the power adapters is a battery charger.
Sari discloses a power system [Fig. 3] which includes a DC power source [10] coupled to plurality of DC/DC converters [14a-n], a shared bus coupled to output of the plurality of DC/DC converters [14a-n], a battery [34] and load [12] coupled to the shared bus. Charging of the battery [34] relies upon the collective power provided by the converters [14a-n] to the load [12] and the operation of battery charge controller [38, see Fig. 3, col. 6, lines 20-36]. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Seri into that of the combination of Zhou and Kajouke in order to provide more efficient to the power system.
Regarding claim 5, Sari further discloses wherein the battery charger has maximum power point tracking capability [see Fig. 3, col. 6, lines 37-50, col. 7, line 14-col. 8, line 33]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723.  The examiner can normally be reached on M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.